PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/023,217
Filing Date: 29 Jun 2018
Appellant: Marieke Gaudet



__________________
Travis Lee Johnson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 25, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 28, 2021 from which the appeal is taken is being maintained by the examiner. 
The following grounds of rejection are applicable to the appealed claims. 
Claims 1-2, 5-7, 10-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Keppick (U.S. 6349527) in view of Besier (DE 202006015211) and Campbell (U.S. 58733280). Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keppick as modified by Besier and Campell as applied above to claims 2 and 15, respectively, and further in view of Griffiths (U.S. 2652671). Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Keppick as modified by Besier and Campell as applied above to claim 1, and further in view of Bernhard (DE 3820694). Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Keppick as modified by Besier and Campell as applied above to claim 1, and further in view of Nagel (U.S. 4566254). Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keppick as modified by Besier and Campell as applied above to claim 1, and further in view of Jacobsen (U.S. 5740764). 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weathers (U.S. 813337) in view of Besier. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weathers as modified by Besier as applied above to claim 18, and further in view of Campbell. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weathers as modified by Besier as applied above to claim 17, and further in view of Griffiths.



(2) Response to Argument
I. 	Keppick in view of Besier1 and Campbell teaches each and every element of independent claims 1 and 15. 
A. 	Regarding Appellant’s contention that Besier teaches away from its combination with Keppick. 
Besier is relied upon as a secondary reference, as it teaches connection interfaces that are formed in their entirety by a resilient material, and which are configured to resiliently deform in response to a tensile input force. Particularly, Besier teaches a bridle system for training a horse, the bridle system including connection interfaces, i.e., rings (1), that are made of rubber (¶ [0014]). Besier emphasizes that the bridle system, provided with the rubber rings, reduces pulling forces and pain that are otherwise exerted on the horse’s mouth during training (see, e.g., ¶¶ [0005], [0006], [0008], [0010], [0011]). Besier reads “Lunging that is gentle on the mouth of the horse is possible with the newly developed lunging aid.” (¶ [0010]).
Similarly, primary reference Keppick teaches a bridle system for training a horse, the bridle system including straps (24) that are made of an elastic material. Keppick also emphasizes that its bridle system, provided with the elastic straps, reduces pulling forces and pain that are otherwise exerted on the horse’s mouth during training (see, e.g., Col. 1, lines 7-12; Col. 1, lines 46-60; Col. 3, lines 56-62). 
Incorporating Besier’s teaching of resilient rings into the bridle system of Keppick would increase the freedom of movement of the side straps while keeping the mouth piece in its desired position.
Appellant has not pointed to any place in Besier that apparently teaches away from combining the teachings of Besier with those of Keppick. Appellant describes their search for how to lunge a horse (Appeal Brief at pg. 6); this is not relevant to the analysis at hand. Appellant points out that Besier and Keppick both set out to reduce pressure and pain felt by a horse in training (Appeal Brief at 6). The fact that the two references are directed to the same goal, however, does not mean that Besier teaches away from the combination. Nowhere in Besier is there any teaching away from the combined teachings of Keppick and Besier. 
B. 	Regarding Appellant’s contention that combining the teachings of Keppick and Besier requires hindsight reasoning. 
	As discussed above, both Keppick and Besier set out to reduce pulling forces and pain that are otherwise exerted on a horse’s mouth during training. In doing so, both Keppick and Besier incorporate into a bridle system elastic components; Keppick teaches elastic straps and Besier teaches elastic rings. Modifying the bridle system of Keppick such that the elastic components comprise elastic rings, as taught by Besier, would increase the freedom of movement of the side straps while keeping the mouth piece in its desired position. No hindsight reasoning is required to arrive at this combination, as the combination would have been obvious to one of ordinary skill in the art before the effective filing date.
II. 	Weathers in view of Besier teaches each and every element of independent claim 17.
Applicant argues “The Weathers reference does not teach a resilient material section as part of the reins” (Appeal Brief at pg. 11). Claim 17, however, does not even recite “a resilient material section.” Rather, claim 17 says “wherein a tensile force applied to the plurality of connection interfaces results in a non-linear output force directed to the mouth piece,” and Besier, not Weathers, was relied upon for teaching this claim limitation (Final Office Action at pg. 13). 
Besier teaches a bridle system that includes a plurality of connection interfaces, which are rubber rings (¶ [0014]). The combined teachings of Weathers and Besier provide a bridle system, wherein a tensile force applied to the plurality of connection interfaces results in a non-linear output force directed to the mouth piece. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bridle system of Weathers to include the elastic connection interfaces of Besier, such that a tensile force applied to the plurality of connection interfaces results in a non-linear output force directed to the mouth piece, in order to increase the freedom of movement of the side straps while keeping the mouth piece in its desired position. Besier teaches that this increased freedom of movement reduces pulling forces and pain that are otherwise exerted on the horse’s mouth during training (see, e.g., Besier at ¶¶ [0005], [0006], [0008], [0010], [0011]).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
Conferees:
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference is being made to the English translation of Besier provided by Appellant and dated October 29, 2021.